DETAILED ACTION
	The following action is in response to the RCE filed for application 16/509,182 on April 29, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on April 29, 2021.  These drawings are approved.



Claim Objections
Claims 10-12 are objected to because of the following informalities: 
In Claim 10, on line 3, “entirety of second component” should be replaced with “entirety of the second components.
In Claim 11, on line 2, “the radial space” should be replaced with “a radial space.”
In Claim 12, on line 2, “the radial space” should be replaced with “a radial space.”
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosbacher ‘021 (previously cited).  With regard to claim 1, Mosbacher teaches an assembly, comprising: a first component 5 configured as a region of an axle or shaft; a second component 2 on which the first component is assembled, wherein an entirety of the second component is positioned radially outward of the first component (as best understood given the original disclosure, wherein the deformations 8 of Mosbacher extend beyond the circumference of the axle 5, however, deformations 9 on carrier 2 and the carrier itself does not extend into the radial space of the axle) and the first component is secured on the second component at least in an axial direction of the first component (Col. 2, lines 35-40); at least one of the first and second components has, on one side, at least one first deformation 8/9 by which the first component is secured on the second component in a first direction coinciding with the axial direction; and at least one of the first and second components has, on the same side, at least one second deformation 8/9 by which the first component is secured on the second component in a second direction which coincides with the axial direction and is opposed to the first direction, wherein  by the outer circumference of the axle 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrest ‘940 in view of Kanamaru ‘333 (from IDS).  With regard to claim 1, Forrest teaches an assembly, comprising: a first component 136 configured as a region of an axle or shaft; a second component 134 on which the first component is assembled, wherein an entirety of the second component is positioned radially outward of the first component (Fig. 2) and the first component is secured on the second component, wherein the first component 136 is an axle on which a planetary gear 132 of a planetary gearing is rotatably mounted (via 133) and the second component 134 is a region of a planetary carrier of the planetary gearing.  Forrest lacks the specific teaching of a means for securing the first component on the second component. Kanamaru teaches an assembly, comprising: a first component 10 configured as a region of an axle or shaft; a second component 20 on which the first component is assembled, wherein an entirety of the second component is positioned radially outward of the first component (as best understood given the original disclosure, wherein the deformations 11 of Kanamaru extend beyond the circumference of the axle 10, however, disc 20 itself does not extend into the radial space of the axle) and the first component is secured on the second component at least in an axial direction of the first component (Col. 5, lines 40-43); at least one of the first and second components has, on one side, at least one first deformation 11 by which the first component is secured on the second component in a first direction coinciding with the axial direction; and at least one of the first and second components has, on the same side, at least one second deformation 11 by which the first component is secured on the second component in a second direction which coincides with the axial direction and is opposed to the first direction, wherein the first component 10 is an axle.  It would have been obvious to one of ordinary skill in the art Kanamaru teaches the assembly, wherein a structure of the carrier 134 does not enter the radial space formed by the outer circumference of the axle 136/Fig. 7.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Note to Applicant
It is suggested applicant add the limitations wherein the at least one first deformation is a plurality of deformations located on the first component and distributed uniformly in the circumferential direction of the first component, wherein the at least one second deformation is a plurality of deformations located on the second component and distributed uniformly in the circumferential direction of the first component, wherein the respective first and second deformations are located in different circumferential locations around the first component.  This would overcome the Mosbacher reference, since the first 8 and second 9 plurality of deformations of Mosbacher are located at the same circumferential locations around the first component.  It can also be shown that although Kanamaru teaches that deformations 11 can also be on the second component 20 (Col. 9, lines 39-43), deformations 11 on second component 20 would cut into and deform shaft 10.  Also, it would not have been obvious (given the disclosure of Kanamaru) to have some deformations 11 on shaft 10 and some deformations 11 on disc 20.








FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	







 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



May 25, 2021